Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January25, 2009, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0344424 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 780 Montague Expressway, #504San Jose, California 95131 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (408)428-9725 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 par value Nasdaq Capital Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox The aggregate market value of voting stock held by non-affiliates of the Registrant was approximately $3,159,000 as of July27, 2008 based upon the closing price on the Nasdaq Market reported for such date, the last business day of the registrant’s most recently completed second fiscal quarter. For purposes of this calculation, we have excluded stock held by directors, executive officers and greater than 5% shareholders. This calculation does not reflect a determination that such persons are affiliates of the Registrant for any other purposes. The number of shares of the Registrant’s Common Stock, $.001 par value, outstanding at April24, 2009 was 12,570,914. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement related to the 2009 Annual Meeting of Stockholders, to be filed with the Securities and Exchange Commission after the date hereof, are incorporated by reference into Part III of this Annual Report on Form 10-K. NeoMagic Corporation FORM 10-K FOR THE FISCAL YEAR ENDED JANUARY 25, 2009 TABLE OF CONTENTS Page PART I. Item 1. Business 1 Item1A. Risk Factors 4 Item1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item 9A. Controls and Procedures 41 Item9B. Other Information 41 PART III. Item10. Directors, Executive Officers and Corporate Governance 42 Item11. Executive Compensation 42 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item13. Certain Relationships and Related Transactions, and Director Independence 42 Item14. Principal Accountant Fees and Services 42 PART IV. Item15. Exhibits and Financial Statement Schedules 43 Signatures 44 ExhibitIndex 45 Table of Contents FORWARD-LOOKING STATEMENTS When used in this discussion, the words “expects,” “anticipates,” “believes” and similar expressions are intended to identify forward-looking statements. Such statements reflect management’s current intentions and expectations. However, actual events and results could vary significantly based on a variety of factors including, but not limited to: customer acceptance of new NeoMagic products, the market acceptance of handheld devices developed and marketed by customers that use our products, our ability to execute product and technology development plans on schedule, and our ability to access advanced manufacturing technologies in sufficient capacity without significant cash pre-payments or investment.
